Citation Nr: 1201243	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  10-02 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.  He died in January 2009, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the claim.

The Appellant provided testimony at a hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.


FINDINGS OF FACT

1.  All reasonable notice and development necessary for the equitable disposition of the instant case have been completed.

2.  The Veteran died in January 2009.  His certificate of death lists his immediate cause of death as adenocarcinoma of the liver.

3.  The evidence is in equipoise as to whether the Veteran's service-connected diabetes mellitus type II was a contributory cause of death.


CONCLUSION OF LAW

Service connection is warranted for the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons detailed below, the Board finds that service connection is warranted for the cause of the Veteran's death.  Therefore, no further discussion of the VCAA is warranted as any deficiency has been rendered moot.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  
In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death.  38 C.F.R. § 3.312(c)(1).

Service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


The record reflects that the Veteran died in January 2009.  His certificate of death lists his immediate cause of death as adenocarcinoma of the liver.

At the time of his death, the Veteran was service connected for posttraumatic stress disorder (PTSD), type II diabetes mellitus, shell fragment wound residuals of the left shoulder, residuals of a left eye injury, tinnitus, shell fragment wound residuals to the chest, and bilateral hearing loss.  He was not service connection for liver cancer.  In fact, service connection was denied for such a disability by a January 2009 rating decision.

The Board acknowledges that the Veteran's death certificate listed Agent Orange exposure as other significant condition contributing to death.  Granted, the Veteran had active service in the Republic of Vietnam, and was presumptively exposed to herbicides therein.  See 38 U.S.C.A. § 1116.  Agent Orange is generally considered a herbicide agent and will be so considered in this decision.

The Board notes, however, that such exposure, in and of itself, is not a medical condition.  Rather, VA recognizes certain disabilities as being presumptively associated with such exposure and includes chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Liver cancer is not one of the conditions presumptively associated with herbicide exposure, and the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  The original death certificate does not otherwise indicate how Agent Orange exposure contributed to the Veteran's death.

Nevertheless, an amended death certificate lists the Veteran's service-connected diabetes mellitus as a contributory cause of death.  The record, including the Appellant's testimony at the May 2011 Board hearing, reflects this amended death certificate was done by Dr. P, who treated the Veteran for both his diabetes and liver cancer.  Dr. P. also submitted a statement dated in May 2011 indicating that diabetes mellitus, which was related to his military service, was a secondary cause of death and that his liver cancer was possibly related to his military service and exposure to herbicides.  The appellant also submitted medical information from the internet reflecting that diabetes doubles the risk of liver, pancreas and endometrial cancer.  

The record further reflects that a VA medical opinion was promulgated in February 2011 in light of the amended death certificate.  Based upon review of the Veteran's VA claims folder, the VA examiner opined that the Veteran's type II diabetes mellitus was not the underlying cause of the Veteran's death.  In support of this opinion, the examiner noted that the medical records indicated that the Veteran's diabetes mellitus was under good control.  

In short, there is competent medical evidence which both supports and refutes a finding that the Veteran's service-connected diabetes mellitus type II was a contributory cause of his death.  Both of these opinions were completed by competent medical professionals who the record indicates were familiar with the Veteran's overall medical condition at the time of his death, to include the symptomatology of his liver cancer and service-connected diabetes mellitus.  No prejudice is demonstrated on the part of either of these clinicians.  As such, the Board must conclude that both opinions are of equal weight.  In other words, the evidence is in equipoise as to whether the Veteran's service-connected diabetes mellitus type 2 was a contributory cause of death.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

For these reasons, the Board concludes that service connection is warranted for the cause of the Veteran's death.  


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


